DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/17/2020 has been entered.
Response to Arguments
Applicant's arguments filed 2/4/2020 have been fully considered but they are moot in view of the new grounds of rejection.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 6, 8, 10, and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Monsa, JR. et al. (US PGPub 2004/0022016; hereinafter “Monsa”) in view of Andrews et al. (US PGPub 2013/0256710; hereinafter “Andrews”).
Re claim 1: Monsa teaches (e.g. figs. 2-7) a method of manufacturing a lead frame (progressive stamping; e.g. paragraph 14), comprising: preparing a stamping arrangement (progressive stamping with a standard stamping tool; e.g. paragraph 14; hereinafter “SA”) to stamp a lead frame (stamping mounting surfaces 210 and 220, outer edges 260, and 510, 520; e.g. paragraph 13; hereinafter “LF”), the lead frame (LF) comprising a plurality of electrode contact regions (210, 220) and a plurality of connecting bars (230), such that complementary electrode contact regions (contact regions of 210, 220 which has solder for electrically attaching electronic components 720, 730; e.g. paragraph 22; hereinafter “CECR”) of the plurality of electrode contact regions (210, 220) comprise an anode contact region (210) and a cathode contact region (220) and are separated by an initial gap width (250 as shown in fig. 2; hereinafter “IG”) and at least one of the plurality connecting bars (230) extends between the complementary electrode contact regions (CECR) of the lead frame (LF); using the stamping arrangement (SA) to stamp the lead frame (LF); deforming (fig. 3 shows 250 with a reduced gap; e.g. paragraph 17; hereinafter “D”) at least one of the plurality of connecting bars (collapsible connection 230 is deformed to reduce gap 250; e.g. paragraph 17) of the stamped lead frame (LF) to reduce the initial gap width (250) between the complementary electrode contact regions (CECR) to a final gap width (force is used to deform the collapsible connection 230 and bring 210 and 220 closer together; hereinafter “FG”).
Monsa is silent as to explicitly teaching the method mounting at least one semiconductor device onto the complementary electrode region of the lead frame such that the at least one semiconductor device is a light emitting diode (LED) die package.
110; e.g. paragraph 83) onto the complementary electrode region of the lead frame (LF of Monsa) such that the at least one semiconductor device is a light emitting diode (LED) die package (LED chips 110; e.g. paragraph 83).
It would have been obvious to one of ordinary skill in the art at the time of effective filing, absent unexpected results, to use the light emitting chips as taught by Andrews on the leadframe of Monsa in order to have the predictable result of using the leadframe of Monsa in an application which requires light emission.
Re claim 2: Monsa teaches the method further comprising using the stamping arrangement (SA) to stamp at least one of the plurality of connecting bars (230) extending from one of the electrode contact regions (210, 220) to a side bar (260) of the lead frame (LF).
Re claim 3: Monsa teaches the method wherein one of the plurality of connecting bars (230) extends diagonally (230 is drawn as a “S” shape, however other shapes are contemplated such as a straight link; e.g. paragraph 19) from one of the electrode contact regions (210, 220) to a side bar (260) of the lead frame (LF).
Re claim 4: Monsa teaches the method wherein deforming the at least one connecting bar (230) comprises bending (forces 274, 275 as drawn in fig. 3 deform 230 within the same plane as LF) the at least one connecting bar (230) within a plane of the lead frame (LF).
Re claim 6: Monsa teaches the method according to claim 1, further comprising using the stamping arrangement (SA) to stamp at least one connecting bar (230) with a width (width of 230) corresponding to the thickness (thickness of 240) of the lead frame LF).  Further, paragraphs 17-19 discusses the gap 250 being reduced to below 1.2 times the thickness of the 240, therefore, the width of 230 is corresponds to the thickness of 240.
Re claim 8: Monsa teaches the method wherein the final gap width (FG) is determined on the basis of thermal requirements of an LED die package to be mounted over the complementary electrode contact regions (CECR) of the lead frame (LF).
Claim 8 recites a functional limitation (“determined on the basis of thermal requirements”) based on the intended use of the structure of the lead frame.  Features of a structure can be recited either structurally or functionally, since the prior art structure is substantially identical to that of the structure resulting from the claimed method, said limitation are not distinguished over the prior art (see MPEP 2114(i)).
Re claim 10: Monsa teaches the method further comprising over-moulding (encapsulant is applied; e.g. paragraph 23; hereinafter “OM”) to fix the final positions of the plurality of electrode contact regions (210, 220), wherein the over-moulding (OM) happens after the at least one connecting bar is deformed (D).
Re claim 11: Monsa teaches the method according to claim 1 wherein the stamping tool is prepared to achieve the initial gap width (IG) that corresponds (initial gap is 1.2 times the thickness; e.g. paragraph 16) to a thickness of the stamped lead frame (thickness of 240).  Since the term “prepared to stamp” does not recite any positive process limitation, the stamping arrangement SA can be considered as being prepared to stamp the initial gap width corresponding to the thickness of the stamped lead frame.  Further, paragraphs 17-19 discusses the gap 250 being reduced to below 240, therefore, it appears that the initial gap width is approximately the same thickness as 240.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Monsa in view of Andrews as applied to claim 1 above, and further in view of Heppler et al. (US 5,631,192; hereinafter “Heppler”).
Re claim 5: Monsa in view of Andrews teaches substantially the entire method as recited in claim 1 except explicitly teaching the method wherein deforming the at least one connecting bar (230) comprises bending a portion of the at least one connecting bar out of a plane of the lead frame to shorten the length of the at least one connecting bar.
Heppler teaches (e.g. figs. 1 and 2) deforming the at least one connecting bar (interconnect bars 13; e.g. column 3, lines 16-21) comprises bending a portion (region shown by arrow 32 shows a region bent or crimped in a direction that is out of plane relative to the leadframe; e.g. column 3, lines 16-21) of the at least one connecting bar (13) out of a plane of the lead frame (bonding region 30 and 31 are moved toward each other in the direction of arrow 34; e.g. column 3, lines 16-21) to shorten the length of the at least one connecting bar (13).
It would have been obvious to one of ordinary skill in the art at the time of effective filing, absent unexpected results to use the out-of-plane deformation stamping process as taught by Heppler in the method of Monsa in view of Andrews in order to have the predictable result of simplifying manufacture by using a known stamping .

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Monsa in view of Andrews as applied to claim 1 above, and further in view of Koyama et al. (JP2007012657 as provided in the IDS of 12/20/2019; hereinafter “Koyama”).
Re claim 7: Monsa in view of Andrews teaches substantially the entire method as recited in claim 1 except explicitly teaching the method further comprising inserting a gauge in a gap between complementary electrode contact regions to limit the extent of deformation of one of the plurality of connecting bars.
Koyama teaches (e.g. figs. 3a-d and 4a, b) inserting a gauge (element 5 is provided to specify an exact gap between leadframe elements) in a gap (desired lead gap 9b’) between complementary electrode contact regions (2) to limit the extent of deformation of one of the plurality of connecting bars (suspension leads 3 for plastic deformation).
It would have been obvious to one of ordinary skill in the art at the time of effective filing, absent unexpected results to use the core metal 5 as taught by Koyama in the method of Monsa in view of Andrews in order to have the predictable result of simplifying manufacture by using a predetermined gap forming element to easily and reliably limit the amount of plastic deformation desired in a leadframe in a stamping process.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Monsa in view of Andrews as applied to claim 1 above.
Re claim 9: Monsa in view of Andrews teaches substantially the entire method as recited in claim 1, except explicitly teaching the method further comprising annealing to fix the final positions of the plurality of electrode contact regions, wherein the annealing happens after the at least one connecting bar is deformed.
It is a known concept to temper metal, where the metal is heat cycled by annealing, and then allowing the metal to cool to improve hardness and elasticity to allow the metal to maintain its current shape.
It would have been obvious to one of ordinary skill in the art at the time of effective filing, absent unexpected result, to temper the lead frame of Monsa in view of Andrews, in order to have the predictable result of improving the hardness and elasticity of the lead frame after the lead frame has been deformed into the desired position.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSE Y MIYOSHI whose telephone number is (571)270-1629.  The examiner can normally be reached on M-F, 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JESSE Y MIYOSHI/
Primary Examiner, Art Unit 2822